Case 1:19-cv-11747-PBS Document 109 Filed 03/25/21 Page 1 of 2

FILED

UNITED STATES DISTRIC# GOES OF Figg
DISTRICT OF MASSACHUSETTS

 

BENOIT BALDWIN,
Plaintiff,

Vv.

TOWN OF WEST TISBURY, ET AL.,
Defendants.

102 HAR 19 A II: gg

U.8. DISTR)
STRICT oF spur

Civil Action No. 1:19-cv-11747-PBS

ew Sea! Neue? Nee Nee See? See! Sue “une”

 

 

Plaintiff, Benoit Baldwin, hereby states his non-opposition to the motion to dismiss (Dkt.

#105) filed in the above-captioned matter on February 17, 2021 by defendant County of Dukes

County, and agrees all claims in this action against that defendant should be dismissed.

Dated: March 17, 2021

Respectfully submitted,
BENOIT BALDWIN
The Plaintiff, pro se.

Po aj|t 2). .
CLV SAG _, prose
Benoit Baldwin
455 State Road
Unit 10, PMB 101
Vineyard Haven, MA 02568
(508) 560-9084
beb@hush.com

 
      

d/oy/ 2

Dolks S
Coonty's man¢eVn
To dismiss
will AL allowet d
wnen TXe Favs T
Crecort aomands

qo Come. Meonwinr,

one is STougt
BY has aflrrel: PamBius

Page | of 1
Case 1:19-cv-11747-PBS Document 109 Filed 03/25/21 Page 2 of 2

AFFIDAVIT OF SERVICE

I, Benoit Baldwin, hereby swear and attest as follows:

On March 17, 2021, I served true copies, by first-class mail, of Plaintiff's Statement of Non-
Opposition to Defendant County of Dukes County's Motion to Dismiss, on the following

 

defendants or their attorney(s) of record:

Deborah I. Ecker Christina S. Marshall
KP Law, PC. Anderson & Kreiger LLP
101 Arch Street, 12" Floor 50 Milk Street, 21° Floor
Boston, MA 02110-1109 Boston, MA 02109

Attorney for Defendants: Town of West
Tisbury, Richard Knabel, Jeffrey Manter,
Cynthia Mitchell, Jennifer Rand, Daniel Rossi;
Garrison Viera

Attorney for Defendant: Geoffrey Freeman

 

 

 

 

Doyle C. Valley Austin M. Joyce

Morrison Mahoney LLP Reardon, Joyce & Akerson, P.C.

250 Summer Street 4 Lancaster Terrace

Boston, MA 02210-1181 Worcester, MA 01609

Attorney for Defendant: Ronald Rappaport Attorney for Defendant: Daniel Rossi
J. Mark Dickison Craig E. Stewart

Lawson & Weitzen, LLP White and Williams LLP

88 Black Falcon Avenue, Suite 345 101 Arch Street, Suite 1930

Boston, MA 02210 Boston, MA 02110

Attorney for Defendants: MV Times Attorney for Defendant. Dukes County
Corporation; Edith Prescott

E. Douglas Sederholm

Miller Sederholm Law Office

3 Mariners Landing, First Floor

P.O. Box 2356

Edgartown, MA 02539

Attorney for Defendants: Vineyard Gazette,

LLC; Heather Hamacek

 

 

Signed under the pains and penalties of perjury, this 17th day of March 2021.

    

SOP ES)
Benoit Baldwin

 
